SMYTH, Chief Justice.
Long sued Dissette for $1,694.28, and filed an affidavit of merit under the seventy-third rule of the trial court. Dissette filed pleas to Long’s declaration, and also an affidavit of 'defense, in which he admitted that he owed Long $627.70, and averred a set-off in the sum of $5,000. Long then moved for judgment, because, as averred, the affidavit did not state a good defense to any part of Ms claim. The court gave judgment for $1,025.48, and overruled (ho motion as to the remainder.
On the sufficiency of the affidavit with respect to the set-off the appeal turns. In (hat regard the affidavit is identical with the one-in the case of Dissette v. Dost, - App. D. C. -, 280 Hod. 455, this day decided, and hence this appeal is ruled by the decision in that case.
The judgment is affirmed; the costs to be paid by appellant,
Affirmed.